In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (Clark, J.), dated January 28, 1999, which, upon a fact-finding order of the same court, dated October 19, 1998, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of attempted assault in the second degree and *501criminal possession of a weapon in the fourth degree, adjudicated him to be a juvenile delinquent and placed him in the custody of the Office for Children and Family Services for a period of one year. The appeal brings up for review the fact-finding order dated October 19, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, he was not deprived of his right to a speedy fact-finding hearing. The fact-finding hearing was timely commenced (see, Family Ct Act § 340.1 [2], [4] [b]; cf., Matter of Kareem T., 180 AD2d 802; Matter of Eric F., 126 AD2d 39). Any adjournment granted after commencement did not implicate the appellant’s right to a speedy fact-finding hearing (see, Matter of Sharnell J., 237 AD2d 290).
The appellant was not deprived of his right to a speedy dispositional hearing. The record demonstrates that the first adjournment was granted “for good cause shown” (Family Ct Act § 350.1 [3] [a]; see, Matter of Perry O., 232 AD2d 225). The court providently exercised its discretion in granting the subsequent adjournments (see, Family Ct Act § 350.1 [5]; Matter of Jose R., 83 NY2d 388; Matter of Eddie M., 196 AD2d 25). Santucci, J. P., S. Miller, Smith and Crane, JJ., concur.